UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6316


JASON BOLDEN,

                     Plaintiff - Appellant,

              v.

REX BLOCKER; ANNE ELIZABETH CUCCIO,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Donald C. Coggins, Jr., District Judge. (9:18-cv-03473-DCC)


Submitted: September 28, 2020                                     Decided: October 6, 2020


Before AGEE and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Bolden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Bolden appeals the district court’s order accepting the recommendation of the

magistrate judge, granting summary judgment to Appellees, and dismissing without

prejudice Bolden’s complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), for failure to exhaust administrative

remedies. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Bolden v. Blocker, No. 9:18-cv-03473-

DCC (D.S.C. Jan. 27, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2